This is an application for a writ of prohibition. [1] We see no merit in the claim that the act under which petitioner is being prosecuted is invalid as being in violation of provisions of our federal and state constitutions.
No other point made goes to the jurisdiction of the superior court, and consequently prohibition is not available to *Page 115 
petitioner. [2] The remedy where an information is filed in the superior court without a previous commitment by a magistrate is by motion to set aside the information on that ground (Pen. Code, sec. 995 et seq.), with a right to review of the action of the trial court on an appeal from the judgment. [3] The objections to the sufficiency of the information to state a public offense fall within the rule announced in In re Ruef,150 Cal. 665, [89 P. 605]. We express no opinion on the merits of the claims made by petitioner in regard to these matters.
The application for a writ of prohibition is denied.
Angellotti, C. J., Lawlor, J., Olney, J., Lennon, J., Shaw, J., and Wilbur, J., concurred.